DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-19 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/IB2017/058480 filed 28 December 2017 which claims benefit of foreign priority document CL 201606427 filed 30 December 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 July 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
The disclosure is objected to because of the following informalities: all of the recited “SEQ ID NO” in the specification should be modified to have a colon (e.g. SEQ ID NO:) to conform to preferred sequence identifier status.  
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  the claims should have a colon after the “SEQ ID NO” (e.g. SEQ ID NO:) to conform to preferred sequence identifier status.  
Claim 4 is objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace, for example, “i.” with “(i)” or “i)”, and “ii.” with “(ii)” or “ii)” and “iii.” with “(iii)” or “iii)”.
Claims 5-7 are objected to because of the following informalities: the claims recite additional elements of the expression vector and as such, the claims should recite “further comprising”.
Appropriate correction are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  It is noted, a peptide sequence having at least 90% sequence identity exists in nature; namely as the SH3 domain from a multitude of eukaryotic spectrin proteins, ranging from the Chinese-bamboo partridge (#9) to human (#6) (See SCORE, Results #1-45, .rup file; which shows 91% sequence identity to instant SEQ ID NO: 1, and results #9 and #6, respectively).  There is nothing in the claims which differentiates this naturally occurring SH3 domain in terms of 
Step 2B:  There is nothing additional recited, as noted above, which amounts to something that is significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Oliveira, M. (US 2003/0096263 – cited herein).

While Oliveira is silent with regard to said peptide being a guide protein for the production of a protein of interest, it is noted, the intended use does not materially change anything.  In addition, it well known that structure gives rise to function, and if it has at least 90% identity thereto, here it has 91% identity, then it too must have the same function as being a guide sequence.  

Conclusion
Claims 1-7 are objected to for minor formalities; claim 2 is rejected; once the objections of claims 1-7 are overcome, claims 1 and 3-19 will be in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 March 2021